By the court 

*


The pauper has the settlement of her husband. The husband has the settlement of his father in Marlborough, unless he gained a settlement in Troy, when that town was incorporated.
When Troy was incorporated, Benjamin Fife was more than twenty-one years of age. The presumption is that children, under the age of twenty-one years, remain un-emancipated ; and that children above that age are emancipated, until the contrary appears. 3 N. H. Rep 331, Orford v. Rumney.
It does not appear, then, that the husband has any *167settlement in Troy, derived from his father. Nor does it appear that he was in a situation, when Troy was incorporated, to have his settlement transferred by law to that place.
The evidence, then, was insufficient to entitle the plaintiffs to a verdict, and there must be
J1 new trial granted.

 Pabkeb, ,f. having been of Counsel did not sit-